Citation Nr: 0817844	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-09 028	)	DATE
	)
	)


THE ISSUE

Whether the November 1983 Board of Veterans' Appeals which 
affirmed the RO's termination of the veteran's total rating 
for compensation based on individual unemployability due to 
service-connected disabilities (TDIU rating) should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE) in that decision.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on the veteran's February 2006 motion seeking a 
revision of the Board's November 16, 1983 decision on the 
grounds of clear and unmistakable error.


FINDINGS OF FACT

1.  In a decision dated in December 2000, the Board denied 
the veteran's motion alleging CUE in a November 1983 Board 
decision, which denied entitlement to restoration of a TDIU 
rating.  This decision was affirmed by the United States 
Court of Appeals for Veterans Claims (Court) in October 2003.  

2.  In February 2006, the veteran filed another motion 
alleging CUE in the same November 1983 Board decision, on the 
same issue of entitlement to restoration of a TDIU rating.  


CONCLUSION OF LAW

The February 2006 motion alleging CUE in a November 1983 
Board decision which denied entitlement to restoration of a 
TDIU rating, is dismissed with prejudice.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1401(a), 20.1409(c) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a threshold matter, the Veterans Claims Assistance Act of 
2000 (VCAA) is not applicable to the moving party's 
allegations of CUE.  The Court has determined that CUE claims 
are not conventional appeals.  Rather, such claims are 
requests for revisions of previous decisions.  A claimant 
alleging CUE is not pursuing a claim for benefits.  Instead, 
that claimant is collaterally attacking a final decision.  
While CUE, when demonstrated, may result in reversal or 
revision of a final decision on a claim for benefits, it is 
not by itself a claim for benefits.  See Livesay v. Principi, 
15 Vet. App. 165 (2001).

In a November 1983 decision, the Board denied the veteran's 
claim for entitlement to a TDIU rating, although, as 
addressed by the Board in the December 2000 CUE decision, it 
was more accurately a claim for restoration of a TDIU rating.  
A final decision by the Board may be revised or reversed on 
the grounds of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7111(a) (West 2002).  However, in a decision 
dated in December 2000, the Board denied the veteran's motion 
alleging CUE in the November 1983 Board decision which denied 
a TDIU rating.  The December 2000 Board decision found that 
the November 1983 Board decision was reasonably supported by 
the evidence then of record and the prevailing legal 
authority, and, hence, CUE had not been shown.  The veteran 
appealed that decision to the Court, which, in October 2003, 
affirmed the December 2000 Board decision.  

In February 2006, the veteran filed another CUE motion 
alleging CUE in the same November 1983 Board decision and on 
the same issue, i.e., restoration of the TDIU rating, which 
had been addressed in the December 2000 Board decision.  In 
the current CUE motion, the veteran argues that under Andrews 
v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005), he is free to 
file a new CUE motion with the assistance of counsel and 
making specific allegations of error.  Apparently, the first 
part of this jurisdictional argument is based on the 
distinction in Andrews, a case decided by the United States 
Court of Appeals for the Federal Circuit (Circuit Court), 
between a CUE motion filed by a pro se claimant, and one 
filed by counsel.  The Court held that a pro se veteran's 
pleadings must be read sympathetically, even in a CUE claim, 
but that failure to raise an issue in a CUE motion filed by 
counsel before the Board is fatal to subsequently raising the 
issue before the Veterans Court.  Id., at 1283.  However, the 
appellant in this case was not pro se at the time of the 
December 2000 Board CUE decision.  Although the veteran filed 
the CUE motion, he was represented at the time by The 
American Legion, which presented written arguments on his 
behalf, and he was represented by counsel on his appeal of 
the Board CUE decision to the Court.  Further, specific 
allegations were made.
Moreover, the question in Andrews was whether CUE arguments 
not considered by the Board could be raised on appeal to the 
Court, and did not address the law and regulations applicable 
to the Board's jurisdiction over CUE motions.  In other 
words, the Circuit Court was addressing a higher Court's 
jurisdiction to consider arguments concerning an issue not 
raised in the lower tribunal, while the law pertaining to 
Board CUE decisions sets forth the limited circumstances 
under which the Board may collaterally attack one of its own 
decisions.  In this case, since the December 2000 Board 
decision was upheld by the Court, permitting another CUE 
decision on the same issue would constitute an impermissible 
collateral attack on a higher tribunal.  

In the Andrews decision, the Circuit Court discussed whether 
a claimant, in effect, waived any issues not included in a 
CUE motion, noting that "[a] Board decision reaches only the 
specific assertions of CUE that are raised."  Id., at 1284 
(citing to Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 
2002)).  In Andre, the Circuit Court also noted that a CUE 
claim previously raised encompassed only the clear and 
unmistakable error specifically alleged therein, and that the 
CUE claim raised subsequently did not constitute alternative 
arguments in support of claims decided by the Board.  
"Rather, they were entirely separate and distinct claims 
that the Board's decision had not addressed."  Andre, 1361-
1362.  

However, the CUE claims in Andre involved claims of CUE in an 
RO decision, whereas Board CUE motions are governed by 
entirely separate law and regulations.  Prior to the 1997 
enactment of Pub. L. No. 105-111, 111 Stat. 2271 (codified at 
38 U.S.C.A. § 7111), challenges to prior Board decisions on 
the grounds of CUE were not permitted.  See Smith (William 
A.) v. Brown, 35 F.3rd 1516, 1521 (Fed. Cir. 1994).  After 
the legislation was passed authorizing CUE challenges to 
Board decisions, VA began the process of promulgating 
regulations for the implementation of 38 U.S.C.A. § 7111, and 
published a notice of proposed rulemaking in May 1998, 
setting forth the proposed regulations, and explanatory 
material.  63 Fed. Reg. 27534 (1998).  The final rule, 
setting forth 38 C.F.R. §§ 20.1400-1411, and supplementary 
information, was published in January 1999.  64 Fed. Reg. 
2134 (1999). 

Shortly thereafter, several veterans' service organizations 
challenged the validity of certain of these regulations.  See 
Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000).  As pertinent to this appeal, 38 C.F.R. § 
20.1409(c), which provides that there can be only one final 
decision on a CUE motion concerning a prior Board decision on 
an issue, and 38 C.F.R. § 20.1401, which defines "issue," 
were challenged, and upheld by the Circuit Court.  Id.  

Rule 1409(c) (38 C.F.R. § 20.1409(c)) provides as follows:  

Once there is a final decision on a 
motion under this subpart relating to a 
prior Board decision on an issue, that 
prior Board decision on that issue is no 
longer subject to revision on the grounds 
of clear and unmistakable error.  
Subsequent motions relating to that  
prior Board decision on that issue shall 
be dismissed with prejudice. 

In DAV, the Circuit Court explicitly found that Rule 1409(c) 
"prevents a claimant from refiling a CUE claim on a 
particular issue in a Board decision when there already has 
been a final decision on the merits on a CUE claim relating 
to that issue, as required by 38 U.S.C.A. § 7111(e)."  DAV, 
at 702.  In upholding this interpretation, the Circuit Court 
went on to state:  "Once a claimant obtains a final decision 
on a CUE claim regarding a particular issue, that claimant 
should not be allowed to present the same challenge again, 
especially since a CUE claim is, itself, a collateral attack 
on an otherwise final prior Board decision."  Id.

"Issue" is defined in the subpart of VA regulations 
governing revision of decisions on grounds of CUE, as "a 
matter upon which the Board made a final decision (other  
than a decision under this subpart)."  38 C.F.R. § 
20.1401(a).  A "final decision" is one which was 
"appealable under Chapter 72 of  title 38, United States 
Code, or which would have been so appealable if such 
provision had been in effect at the time of the decision."  
Id.  
The Circuit Court in DAV also upheld this definition of 
"issue."  In responding to the argument that the definition 
was inconsistent with the pro-veteran nature of the veterans' 
benefits scheme, the Circuit Court held that it was a 
reasonable exercise of VA's rulemaking ability to resolve an 
ambiguity in the statute.  DAV, at 694.  The Court noted that 
allowing a claimant to seek CUE review of a specific issue in 
a Board decision leaves other issues in that decision subject 
to their own CUE review.  Id.  Moreover, the Court concluded 
that in "defining 'issue' as a 'matter' on which the Board 
made a final decision, the rule makes it possible for a 
claimant to bring a separate CUE claim with respect to each 
distinct claim addressed in a Board decision.  Thus, the VA 
resolved the ambiguity in 38 U.S.C.A. §  7111 in favor of the 
veteran."  Id.  It is clear from the Court's discussion that 
Rules 1401(a) and 1409(c) prevent more than one challenge to 
a Board decision addressing a specific appealable matter, and 
the notices published in connection with the promulgation of 
the regulations also demonstrate that this was the intent of 
the regulations.  63 Fed. Reg. 27534 (1998); 64 Fed. Reg. 
2134 (1999).  

In proposing the rules, VA explained that once there is a 
final decision on a motion under this proposed subpart, the 
prior Board decision on the underlying "issue" would no 
longer be subject to revision on grounds of CUE.  VA 
explained that "one challenge per decision on an issue is 
justified not only as a proper statement of the law, but also 
as a rule serving the interests of judicial economy," citing 
to Fugo v. Brown, 6 Vet. App. 40, 43 (1993); (CUE is a "very 
specific and rare kind of error") and Russell v. Principi, 3 
Vet. App. 310, 315 (1992) (en banc), (the availability of a 
CUE challenge does not mean that the issue may be "endlessly 
reviewed").  63 Fed. Reg. 27534, 27538 (1998).  In 
discussing this matter, VA explained that, as an example, if 
a party challenged a decision on service connection for 
failing to apply the proper diagnostic code and the Board 
denied the motion, a subsequent motion which alleged that the 
Board failed to apply the presumption of sound condition 
would be dismissed with prejudice.  63 Fed. Reg. 27534, 27537 
(1998). 

In addition, as pointed out in the comments, the term 
"matter" in Rule 1401(a) is taken from 38 U.S.C.A. 
§ 7103(a), which refers to the finality of a "decision of 
the Board determining a matter under section 7102" of title 
38.  Section 7102 in turn relates to assignment of 
proceedings to Board members.  "Matter" is also used in the 
context of Board decisions, for example, 38 U.S.C. 7104(a) 
refers to "matter" for decision under 38 U.S.C. 511(a).  64 
Fed. Reg. 2134, 2136 (1999).

VA emphasized that the purpose of Rule 1401(a), together with 
Rule 1409(c) was to clarify that "only final, outcome-
determinative decisions of the Board are subject to revision 
on the grounds of CUE, so as to avoid, in the interests of 
judicial economy, atomization of Board decisions into myriad 
component parts."  63 Fed. Reg. 27534, 27537; 64 Fed. Reg. 
2134, 2136.  Thus, it is manifest that the intent of Rules 
1401(a) and 1409(c), and the meaning understood by the 
Circuit Court in upholding those rules, was to limit CUE 
challenges to a prior Board decision on an issue to one time, 
and that "issue" was contemplated as a separately 
appealable matter.  

Rules 1401(a) and 1409(c), discussed above, apply only to 
claims of CUE in Board decisions.  Thus, since DAV 
specifically addressed the regulations applicable to Board 
CUE claims, which limit CUE motions to a single challenge, 
DAV controls in the instant case, and not Andrews, which did 
not address these regulations.

Moreover, the current CUE motion does not raise any specific 
arguments that were not of record at the time of the prior 
CUE decision.  In this regard, although the veteran argues 
that the provisions of 38 C.F.R. § 3.344 were not applied, 
and the December 2000 Board decision did not explicitly 
address the provisions of 38 C.F.R. § 3.344, the actual 
arguments raised by the veteran pertain to his employability, 
a factor not mentioned in 38 C.F.R. § 3.344.  That regulation 
concerns the maintenance of disability ratings where there is 
a change in medical findings or diagnosis.  See 38 C.F.R. § 
3.344 (1983).  The language in the regulation speaks only to 
the evaluation of specific disabilities, not the combined 
level for TDIU purposes.  

The distinction between a total disability ratings based on 
the severity of the disability, versus a TDIU rating, is 
illustrated in 38 C.F.R. § 3.343, which pertains to the 
continuance of total disability ratings.  Under part (a), 
"total disability ratings, when warranted by the  severity 
of the condition and not granted purely because 
of . . . individual unemployability will not be reduced, in 
the absence of clear error, without examination showing  
material improvement in physical or mental condition."  
38 C.F.R. § 3.343 (1983).  While consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work, again, by its terms, it is not 
applicable to a TDIU rating.  

A TDIU rating, in contrast, is addressed in part (c), which 
provides that:

"[i]n reducing a rating of 100 percent 
service-connected disability based on 
individual unemployability, the 
provisions of Sec. 3.105(e) are for 
application but caution must be exercised 
in such a determination that actual 
employability is established by clear and 
convincing evidence.  When in such a case 
the veteran is undergoing vocational 
rehabilitation, education or training, 
the rating will not be reduced by reason 
thereof  unless there is received 
evidence of marked improvement or 
recovery in physical or mental conditions 
or of employment progress, income earned, 
and prospects of economic rehabilitation, 
which demonstrates affirmatively the 
veteran's capacity to pursue the vocation 
or occupation for which the training is 
intended to qualify him or her, or unless 
the physical or mental demands of the 
course are obviously incompatible with 
total disability.  

38 C.F.R. § 3.343(c)(1) (1983).  As can be seen, while a 
termination of a TDIU rating may be based, in part, on 
improvement of the service-connected conditions, the rating 
can also be terminated due to other findings pertaining to 
employability.  Thus, since it is not essential that an 
improvement in the service-connected conditions be shown, the 
provisions of 38 C.F.R. § 3.344 need not be explicitly 
discussed, when the termination is based solely on 
employability.  

In contending that sustained improvement under the ordinary 
conditions of life, required to be considered under 38 C.F.R. 
§ 3.344, had not been shown, the veteran argues that there 
was no evidence that his medical condition had improved; that 
in fact, his service-connected leg condition had increased 
problems with pain and fatigabilty.  Otherwise, the arguments 
pertained to employability.  However, there was no reduction 
in the schedular ratings.  Indeed, as noted in the November 
1983 decision, the veteran's combined schedular rating of 70 
percent was actually higher than the 60 percent combined 
rating present when the TDIU rating had been in effect.  
Further, the Board did not find, in the 1983 decision, that 
the veteran's disabilities had improved; thus, there was no 
error in failing to discuss 38 C.F.R. § 3.344.  Rather, the 
Board found that there was clear and convincing evidence of 
employability.  In the December 2000 Board decision, which 
found no CUE in that decision, the Board addressed the 
arguments, raised again in the current motion, that the 
veteran was not employable at the time of the 1983 Board 
decision.  In sum, the veteran has not raised new arguments; 
he has merely restated the old arguments while citing to a 
different regulation, a regulation which is inapposite to the 
facts of the case.  

Thus, the veteran is precluded, by law, from again claiming 
that the November 1983 Board decision was clearly and 
unmistakably erroneous with respect to the issue of 
entitlement to restoration of a TDIU rating.  As discussed 
above, once there is a final decision on a CUE motion 
concerning a prior Board decision on an issue, that prior 
Board decision on that issue, defined as appealable matter, 
can no longer be challenged on the grounds of CUE.  The 
veteran's February 2006 CUE motion is therefore dismissed 
with prejudice.  38 C.F.R. § 20.1409(c).  


ORDER

The motion for revision of the November 16, 1983, decision on 
the grounds of CUE is dismissed, with prejudice.



                       
____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



